Citation Nr: 0205586	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  99-11 343	)	DATE
	)
	)


THE ISSUE

Whether an August 17, 1990, decision of the Board of 
Veterans' Appeals (Board) denying entitlement to service 
connection for a foot disorder should be revised or reversed 
on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The moving party served on active duty from July 1970 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 motion for revision or reversal 
on the grounds of clear and unmistakable error (CUE) of an 
August 1990 Board decision that denied service connection for 
a foot disorder.  

In December 1999, the Board denied the motion.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In July 2001, the Court 
vacated and remanded the Board's December 1999 decision 
because a regulation upon which the Board had relied, 38 
C.F.R. § 20.1404(b), had been invalidated subsequent to the 
Board decision.  See Disabled American Veterans v. Gober, 234 
F. 3d 682 (Fed. Cir. 2000), cert. denied, 121 S. Ct. 1605 
(2001).


FINDINGS OF FACT

1.  By decision of the Board in August 1990, the issue of 
entitlement to service connection for a foot disorder was 
denied.

2.  The August 1990 Board decision was reasonably supported 
by the evidence then of record, and the denial was not an 
error about which reasonable minds could not differ as to the 
issue under consideration.


CONCLUSION OF LAW

The August 1990 Board decision denying entitlement to service 
connection for a foot disorder was not clearly and 
unmistakably erroneous.  38 U.S.C. §§ 310, 353 (1988) (now 
located at 38 U.S.C.A. §§ 1110, 1153 (West 1991)); 38 C.F.R. 
§§ 3.102, 3.306 (1989);  38 U.S.C.A. § 7111 (West Supp. 
2001)); 38 C.F.R. § 20.1403 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent an enlistment examination for active 
duty in June 1970.  Clinical evaluation of his feet was 
described as normal.  On his Report of Medical History, he 
gave a history of an operation at age 16 to remove plantar 
warts on the right foot.  He reported treatment by Dr. Glenn 
Palmer for plantar warts within the last five years.  
Throughout service, he received treatment for plantar warts, 
callus formation, and was placed on physical profiles for his 
foot complaints.  Pes planus was noted in July and August 
1972.  X-rays of the feet in July 1972 showed no significant 
abnormality.  On separation examination conducted in 
February 1974, it was noted that he had bilateral plantar 
warts, surgically treated with recurrence.  Clinical 
evaluation of his feet on separation examination was normal.

After service, the veteran filed a claim for service 
connection for a bilateral foot condition.  In November 1985, 
he underwent VA examination.  He gave a history of extremely 
painful callosities on the soles of both feet in 1971, 
several operations for plantar warts in 1972 and 1973, and 
placement on a profile.  He said that he was scheduled for 
surgery in January 1983, but he chose not to have surgery 
because he was told he would be incapacitated for 30 to 60 
days.  He had recently made an appointment and was scheduled 
to be seen in the orthopedic clinic.  On physical 
examination, there was slight pes cavus, bilaterally, and 
minimal hammertoe deformities of the lateral toes of each 
foot.  There was minimal left hallux valgus.  The soles of 
the feet showed exquisitely tender callosities overlying the 
heads of the first and fifth metatarsal bones, bilaterally.  
X-rays taken in conjunction with the examination did not show 
pes planus or hallux valgus, however, there was minimal 
lateral subluxation, particularly at the proximal phalanx of 
the big toe.  The diagnostic impression was pes cavus and 
hammertoe tendencies with disabling callosities, bilaterally.

By rating decision of December 1985, the RO determined that 
the veteran had plantar warts prior to service and that there 
was no increase in severity over that of entry, and 
aggravation of the plantar warts was therefore not 
demonstrated.  Pes cavus and hammertoe tendencies (the 
diagnoses on VA examination) were not demonstrated in 
service.  The RO noted that it had requested the veteran's 
treatment records for 1983 (the time he indicated that he had 
been treated), but they were not available yet.  The RO also 
noted that it would consider any post service records which 
might be received to determine whether any increased 
disability immediately post service could be determined.  In 
the letter notifying the veteran of the denial, the RO said 
that service connection was not established for "condition 
of the skeletal system" and "claw foot, left."

In January 1986, the veteran asked the RO to consider his 
outpatient treatment records for the past four months, and 
the RO finally received copies of the veteran's outpatient 
treatment records dated in December 1982 and September to 
December 1985.  In December 1982, the veteran reported a 
history of onset of painful feet in 1972 and of being told he 
had plantar warts.  On examination, there was marked 
flattening of the longitudinal and transverse arches.  X-rays 
were thought to reveal pes planus deformity, particularly the 
left foot.  Minimal hallux valgus was noted bilaterally.  In 
December 1985, he complained of painful callus of both feet.

In February 1986, the RO informed the veteran that it had 
considered these outpatient treatment records and that they 
did not warrant any change in the previous decision regarding 
foot problems.

With the veteran's notice of disagreement, dated in March 
1986, he provided a copy of the RO's notice letter with a 
note, apparently written by one of his treating VA doctors, 
giving his current diagnoses as plantar flexed fourth 
metatarsal, bilaterally, and hypertrophic tibial sesamoid, 
left foot.  The veteran also asserted that the RO had not 
considered his December 1982 appointment at the Temple, 
Texas, VA medical center (MC) because those records had not 
been located.  

The RO provided the veteran a statement of the case in April 
1986.  In May 1986, the RO wrote to the veteran and advised 
him that it had considered his December 1982 records from 
Temple, Texas, VAMC.  It provided him a copy of that record.

In May 1987, the veteran's representative notified the RO 
that the veteran had a pending appeal seeking service 
connection for a foot problem.  The representative stated 
that the veteran had received a statement of the case and a 
VA Form 1-9 (the form for perfecting an appeal to the Board) 
in April 1986.  The representative stated that the veteran 
had "replied to the statement of the case" on March 11, 
1986, with a letter in place of filing a VA Form 1-9.  The 
representative submitted the veteran's completed VA Form 1-9 
on May 18, 1987.  In it, the veteran requested a hearing.  He 
submitted copies of documents previously submitted, as well 
as a copy of a December 1982 estimate of charges for surgical 
procedure from Dr. C. E. Newman reflecting estimated charges 
for left and right foot procedures.  The representative 
requested the RO's "cooperation in extending the appeal time 
in this particular case."

In July 1987, the RO wrote to the veteran advising him that 
it had received his request to reconsider his claim for a 
bilateral foot condition.  He was advised that service 
connection had been denied in December 1985 and that a 
statement of the case had been provided in April 1986.  He 
did not continue his appeal within a year.  He was advised 
that he must submit new and material evidence to reopen his 
claim and told the type of evidence that would be helpful.

Thereafter, without explanation, the RO scheduled the veteran 
for the requested hearing.  There was no further discussion, 
by the RO or later by the Board, of the untimeliness of the 
veteran's substantive appeal.  

The veteran testified at a personal hearing in October 1987.  
He stated that he had surgery done by Dr. Palmer at the age 
of 16, and he thought it was on his left foot, for plantar 
warts.  He said it was on the outside and middle of the foot.  
He said he always knew he had flat feet, but he never had 
problems prior to military service.  He testified that during 
service, he had no swelling of the feet but that his feet 
were painful and he had surgery three times for plantar 
warts.  He said he went to see Dr. Palmer again after 
military service.  He said he did not seek treatment again 
until December 1983 in Temple, Texas, although he also stated 
that it might have been December 1982.  He said surgery was 
scheduled for the following January, but he did not go 
through with it.  The veteran agreed to try to get his pre- 
and post-service treatment records from Dr. Glenn Palmer.  
After the hearing, the RO wrote to the veteran to ask that he 
submit Dr. Palmer's records, preferably within 60 days.  The 
RO also again requested the veteran's treatment records from 
Temple, Texas, VAMC and the Miami, Florida VAMC.

Outpatient treatment records from December 1982 and from 
December 1985 to June 1986, some of them duplicates, were 
received in June 1986.  On surgical work-up in January 1986, 
plantar hyperkeratosis under the fourth metatarsal of the 
left foot was noted, as was tibial sesamoid hyperkeratosis of 
the left foot.  The veteran underwent tibial sesamoid 
planing, scar and intractable plantar keratoma resection, 
extensor digitorum brevis tenotomy, and V-osteotomy of the 
left foot.  In March 1986, the veteran asked that surgery be 
done on his right foot, on which there was in intractable 
plantar keratoma under the fourth metatarsal head.  An April 
1986 pre-operative note shows that the veteran complained of 
a chronically painful right foot of insidious onset.  He 
underwent a V-osteotomy of the fourth metatarsal of the right 
foot and Z-tenoplasty of the extensor digitorum longus of the 
fourth digit of the right foot. 

In March 1989, the Board remanded the veteran's claim for a 
VA examination.  Four attempts were made to schedule the 
veteran for examination, and he did not report.  In March 
1990, the RO wrote to the veteran and asked him to notify the 
RO within 30 days if he would be willing to report for 
examination.  The letter was apparently sent to the wrong 
address and was remailed to the most current address of 
record for the veteran in April 1990.  The veteran was 
advised that, if there was no response from him within 30 
days, or if he failed to report for another examination, his 
case would be transferred to the Board for consideration 
based on evidence of record.  The veteran did not respond to 
the letter.

In August 1990, the Board denied entitlement to service 
connection for a foot disorder.  The Board determined that 
while plantar warts were present on entry onto active duty, 
and he received treatment for the disorder in service, the 
symptomatology that was objectively displayed was consistent 
with the preexisting disorder.  It was also found that VA 
treatment and examination after service showed no structural 
damage to feet which could be related to service.  Therefore, 
service connection for a foot disorder was denied.  


II.  Legal Analysis

The veteran contends that there was clear and unmistakable 
error (CUE) in the August 1990 Board decision which denied 
service connection for a foot disorder.  He alleges that he 
did not have a pre-existing foot disorder prior to service 
and that VA substituted its own medical judgment for that of 
the military and VA physicians.  He states that the Board 
erroneously denied service connection for pes planus although 
he was treated for this condition during service.  The 
veteran also claims that VA failed to consider the statutory 
presumption of soundness, pursuant to 38 U.S.C.A. § 1111 
(West 1991) (formerly 38 U.S.C. § 311 (1988)).  

A Board decision is final on the date stamped on the face of 
the decision.  38 C.F.R. § 20.1100 (2001).  A final Board 
decision is subject to review by the Board on motion alleging 
clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 
Supp. 2001); 38 C.F.R. § 20.1400 (2001).  A motion alleging 
clear and unmistakable error in a Board decision is a matter 
of original jurisdiction with the Board.  See 38 U.S.C.A. 
§ 7111(e) (West Supp. 2001); 38 C.F.R. § 20.1402 (2001).  
Motions alleging such error are not, except as otherwise 
provided, subject to rules relating to processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (2001).  The 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001), is not for 
application in motions alleging CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a) (2001).

The decision is to be based on the record and the law that 
existed when the challenged decision was made.  38 C.F.R. 
§ 20.1403(b) (2001).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  The error cannot be clear and unmistakable unless it 
is absolutely clear that a different result would have 
ensued, but for the error.  38 C.F.R. § 20.1403(c) (2001).

The following do not constitute clear and unmistakable error: 
(1) changed diagnosis; (2) failure to fulfill the duty to 
assist; or (3) a disagreement as to how facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2001). 

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2001).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the Court.  More specifically, it 
was observed in the notice of proposed rulemaking that 
Congress intended that VA adopt the Court's interpretation of 
the term "clear and unmistakable error."  Indeed, as was 
discussed in the notice of proposed rulemaking, 63 Fed. Reg. 
27,534-36 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court precedent regarding 
clear and unmistakable error, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).  

Clear and unmistakable error may be factual, or it may be 
legal.  On reviewing this motion on its merits, it is obvious 
that the Board did commit a legal error in assuming 
jurisdiction over the veteran's purported appeal in 1988.  
Applicable law, then and now, requires that an appeal be 
perfected through filing of a timely notice of disagreement 
in writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991) (formerly 38 U.S.C. § 4005 (1988)); 38 
C.F.R. § 20.202 (2001) (formerly 38 C.F.R. § 19.117 (1988)).  
A notice of disagreement must be filed within a year of 
notice of an adverse determination (38 U.S.C.A. § 7105(b)(1) 
(West 1991) (formerly 38 U.S.C. § 4005(b)(1); 38 C.F.R. 
§ 20.302(a) (2001) (formerly 38 C.F.R. § 19.129(a) (1988)).  
Both the notice of disagreement and the substantive appeal 
must be filed with the office from which the claimant 
received notice of the adverse determination.  38 U.S.C.A. 
§ 7105(b) (West 1991) (formerly 38 U.S.C. § 4005(b) (1988)); 
38 C.F.R. § 20.300 (2001) (formerly 38 C.F.R. § 19.127 
(1988)).  The veteran filed his notice of disagreement with 
the December 1985 rating decision (of which he was notified 
on January 3, 1986) on March 13, 1986, with the St. 
Petersburg, Florida, RO.  (The St. Petersburg RO made the 
original determination.)  The NOD was timely.  

The RO sent the veteran a statement of the case and 
instructions for perfecting his appeal on April 29, 1986.  
Nothing further was heard from the veteran until May 18, 
1987, when the veteran's representative filed a statement 
requesting an extension of time to appeal and the veteran's 
VA Form 1-9 with the Montgomery, Alabama, RO.  The 
Montgomery, Alabama, RO thereafter requested transfer of the 
veteran's claims file from St. Petersburg.  A substantive 
appeal must be filed within 60 days of the date of mailing 
the statement of the case, or within one year of the notice 
of the determination being appealed, whichever is later.  38 
U.S.C.A. § 7105(d)(3) (West 1991) (formerly 38 U.S.C. 
§ 4005(d)(3) (1988)); 66 Fed. Reg. 50,318-50,319 (Oct. 3, 
2001) (to be codified as amended at 38 C.F.R. § 20.302(b)) 
(formerly 38 C.F.R. § 19.129(b) (1988)).  A determination is 
final if an appeal is not perfected as outlined in 
regulations.  38 C.F.R. § 20.1103 (2001) (formerly 38 C.F.R. 
§ 19.192 (1988)).  The veteran's purported substantive appeal 
was filed with a different regional office from the one 
making the determination, and it was filed more than four and 
a half months after the last date permitted to perfect an 
appeal.  It was not timely, as the RO noted when it wrote to 
the veteran in July 1987 and advised him that he could submit 
new and material evidence to reopen his claim.  Furthermore, 
the representative's May 1987 request for extension of time 
to appeal was not timely, as such requests are to be filed 
before the time limit for filing an appeal has run.  38 
C.F.R. § 20.303 (2001) (formerly 38 C.F.R. § 19.130 (1988)).

Notwithstanding its own determination and notice to the 
veteran that he did not have an appeal pending, the RO 
scheduled the veteran for a personal hearing and thereafter 
proceeded as if the veteran had perfected an appeal.  The 
Board did not, in its remand or its 1990 decision, address 
the matter of whether a timely appeal had been filed or 
whether it had jurisdiction over the appeal.

Neither the veteran nor his representative have raised or 
argued this apparent legal error as grounds for revision of 
the August 1990 Board decision.  Clearly, had the Board 
determined that it did not have jurisdiction because the 
veteran had not perfected an appeal from the December 1985 
rating decision, the veteran would have been in the position 
of having to reopen his claim by presenting new and material 
evidence to the RO.  That is the same position he was in 
following the Board's August 1990 Board decision.  Any error 
in assuming jurisdiction was not the type of error that 
compels the conclusion that service connection should have 
been granted by the Board for a foot disorder in 1990.  In 
fact, it is the type of error that compels the conclusion 
that the issue should not have even been before the Board.  
Such an error is not clear and unmistakable.

The veteran and his representative state that there is no 
evidence that the veteran had a pre-existing foot disorder at 
entrance into service and that the Board substituted its own 
medical judgment for that of service and VA physicians.  The 
veteran's service medical records show that he reported 
having had foot surgery at the age of 16 for plantar warts.  
The veteran stated at his hearing that he had surgery for 
plantar warts at the age of 16.  The veteran also stated at 
his hearing that his feet had always been flat and he knew 
it.  It is disingenuous for the veteran to assert that the 
Board was in error when it determined that there were pre-
existing foot disorders when he admits that he had such foot 
disorders.  His assertion of error in the Board's 
determination amounts to a difference of opinion with the 
weight and evaluation given this evidence by the Board.  This 
is not CUE.  The Board's findings that the symptomatology 
displayed in service were consistent with the pre-existing 
disorder and that there was no increase in symptomatology of 
the plantar warts during service were supported by plausible 
evidence of record.  The veteran now takes issue with the way 
the Board weighed and evaluated the evidence before it, and 
such an argument does not present a clear and unmistakable 
error.

Also, the veteran argues that the Board erroneously denied 
service connection for pes planus although he was treated for 
the condition during service.  The evidence of record does 
show that the veteran was treated in service for pes planus 
and the August 1990 Board decision specifically states that 
the veteran was placed on a physical profile in July 1972 for 
pes planus.  However, the Board concluded that there was no 
evidence showing that any structural foot disorder the 
veteran had presently was related to service.  The veteran, 
himself, had insisted that the correct diagnosis of his foot 
disorder was plantar flexed fourth metatarsal bilaterally and 
hypertrophic tibial sesamoid, left foot.  These diagnoses are 
not contained within his service medical records.  The 
Board's conclusion that there was a lack of medical evidence 
showing a relationship between the conditions for which 
treatment was provided in service and the conditions for 
which treatment was given ten and more years later is not 
clearly erroneous.  The veteran asserts here no more than an 
argument with the way the Board evaluated the evidence before 
it.  This is not CUE.  

Finally, the veteran asserts as error that the Board failed 
to consider the statutory presumption of soundness.  At the 
time of the Board decision in August 1990, 38 U.S.C. § 311 
(1988) indicated that for the purposes of section 310 of this 
title, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  As previously indicated, the 
veteran's service medical evidence shows that he had plantar 
wart treatment prior to service as well as inservice 
treatment for the condition.  Further, the veteran testified 
at a personal hearing in October 1987, that he was treated 
for plantar warts prior to service.  The veteran testified 
under oath that his feet had always been flat.  To assert 
that the Board did not presume his soundness on entry into 
service and thereby committed clear and unmistakable error 
runs contrary to the veteran's own testimony.  Furthermore, 
although the Board did not specifically cite 38 U.S.C. § 311 
in its decision, it cited clear and unmistakable evidence 
that the plantar wart condition existed prior to service (as 
evidenced by the Medical History Report on entrance 
examination and the veteran's 1987 personal hearing 
testimony) and evidence that his feet (clinically evaluated 
as normal on entrance and separation examination) were not 
aggravated by service.  The statutory provisions of 
presumption of soundness were correctly applied, if not 
expressly stated, and, based on the evidence of record at the 
time of the August 1990 Board decision, there was no CUE.  
The veteran's assertions of CUE are based on his disagreement 
with the weighing of the evidence of record at the time of 
the August 1990 Board decision.  The veteran's representative 
has argued that there was CUE because there was, in fact, no 
evidence to weigh, since all the evidence was in favor of the 
veteran's claim.  This argument would have the Board ignore 
the evidence of the service medical records and the veteran's 
own testimony as to his treatment for plantar warts prior to 
service and the veteran's own testimony as to the fact that 
he had always had flat feet.  The argument itself is based on 
a disagreement with the way the Board evaluated the evidence 
before it.  When the record before the Board in 1990, and the 
law in effect at the time, is reviewed, it is not absolutely 
clear that a different result would have ensued but for some 
error, or that any error was made (other than the harmless 
error of assuming jurisdiction of a claim in which the 
veteran had not perfected an appeal).  Therefore, the motion 
for revision or reversal of the Board's August 1990 decision 
based on CUE is not warranted.  


ORDER

The motion for revision or reversal of the August 17, 1990, 
decision of the Board denying entitlement to service 
connection for a foot disorder is denied.  





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


